State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 2, 2015                       519738
________________________________

In the Matter of the Claim of
   SHIRLEY ZURI McKIE,
                    Appellant.
                                             MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:    May 28, 2015

Before:    Garry, J.P., Egan Jr., Rose and Lynch, JJ.

                              __________


     Shirley Zuri McKie, Tulsa, Oklahoma, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed December 24, 2013, which charged claimant with a
recoverable overpayment of emergency unemployment compensation
benefits.

      Claimant was charged with a recoverable overpayment of
$3,636 in federally funded emergency unemployment compensation
benefits (see Pub L 110-252, tit IV, § 4001 et seq., 122 US Stat
2323; Matter of Silver [Commissioner of Labor], 84 AD3d 1634,
1635 [2011]). The Unemployment Insurance Appeal Board denied her
application for a waiver of repayment and claimant appeals.

      We affirm. Repayment of emergency unemployment
compensation benefits may be waived as a matter of equity or in
good conscience (see United States Department of Labor,
                              -2-                  519738

Unemployment Insurance Program Letter No 23-08, Attachment A, at
A11-A13). Contrary to claimant's contention, the record reflects
that, at the time of her application, claimant's monthly income
exceeded her expenses. Accordingly, substantial evidence
supports the Board's determination that a waiver was not
justified (see Matter of Babcock [Commissioner of Labor], 106
AD3d 1316 [2013]; Matter of Silver [Commissioner of Labor], 84
AD3d at 1635).

     Garry, J.P., Egan Jr. and Lynch, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court